Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142684                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  EWI WORLDWIDE, INC., f/k/a EXHIBIT                                                                      Brian K. Zahra,
  WORKS, INC.,                                                                                                       Justices
            Plaintiff-Appellant,
  v                                                                SC: 142684
                                                                   COA: 295167
                                                                   Oakland CC: 2008-093022-CK
  LIFESTYLE RETAIL PARTNERS, LLC, DINO
  ROTONDO, KELLEY ORESKY, IZZAT
  HANNA, EMMETT DENHA, LIFESTYLE
  VENTURES, LLC, and LIFESTYLE
  COMMUNICATIONS, LLC,
            Defendants,
  and
  GLOBAL NETWORK COMMUNICATIONS,
  INC., a/k/a WIRELESS GIANT,
               Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 20, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2011                  _________________________________________
           y0919                                                              Clerk